PER CURIAM.
Appellant, Marian L. Padgett, as personal representative of Kelly Jean Ellison, her minor deceased daughter, brought a wrongful death action against appellee Civ-itan Regional Blood Center, Inc., alleging that appellee negligently supplied blood tainted with the AIDS virus to Shands Teaching Hospital which in turn transfused the child with the tainted blood approximately one month after birth, resulting in Kelley Jean’s death on November 15, 1989. The circuit court granted appellee’s motion to dismiss the suit, finding the claim barred by the medical malpractice statute of limitations, appellee being a “health care provider” within the meaning of that statute, and relying on Silva v. Southwest Florida Blood Bank, Inc., 578 So.2d 503 (Fla. 2d DCA 1991), and Smith v. Southwest Florida Blood Bank, Inc., 578 So.2d 501 (Fla. 2d DCA 1991). Appellant appeals the entry of final judgment in favor of appellee. We vacate the judgment and remand for further proceedings in light of Silva v. Southwest Florida Blood Bank, Inc., 601 So.2d 1184 (Fla.1992).
VACATED and REMANDED.
BOOTH, BARFIELD and MINER, JJ., concur.